7. Rights of passengers in bus and coach transport (
Regarding Amendments 81 and 12:
(DE) Mr President, I believe that we had a large majority for Amendment 81, with the result that Amendment 12 lapses. Can you just confirm that again, please?
Yes, you are correct Mr Jarzembowski: Amendment 12 falls.
(DE) Mr President, this second amendment can absolutely be viewed as complementary. There is no contradiction. The two amendments do not preclude one another.
(Uproar in the Chamber)
Could the rapporteur, Mr Albertini, give us his opinion?
Mr President, ladies and gentlemen, I agree with what our coordinator, Mr Jarzembowski, said: Amendment 12 falls.